                       Case 1:19-cv-06368-JMF Document 55 Filed 01/15/20 Page 1 of 3
    McGuireWoods LLP
  1750 Tysons Boulevard
             Suite 1800
 Tysons, VA 22102-4215
   Phone: 703.712.5000
     Fax: 703.712.5050
www.mcguirewoods.com

       Brad R. Newberg                                                                                                                               bnewberg@mcguirewoods.com
   Direct: 703.712.5061                                                                                                                                       Fax: 703.712.5187




         January 15, 2020

         VIA ECF
         The Honorable Jesse M. Furman
         Thurgood Marshall United States Courthouse
         40 Foley Square
         New York, NY 10007
         Furman_NYSDChambers@nysd.uscourts.gov

                          Re:          Usherson v. Bandshell Artist Management, 1:19-cv-6368 (JMF)

         Dear Judge Furman,

                  We write, as per the Court’s Order, in response to Mr. Liebowitz’s January 13, 2020
         letter (the “January 13 letter”).

                  As this Court is aware, this case was taken on by McGuireWoods LLP pro bono. As this
         Court is also aware, and has specifically noted in the past, Mr. Liebowitz has a history of settling
         cases in an apparent effort to avoid sanctions hearings. In our particular case—and to be very
         clear, the signed settlement agreement is not confidential in any way—I could not in good
         conscience advise my client, who was not paying my legal fees (and McGuireWoods has eaten
         the costs), not to take a dismissal with prejudice where it paid nothing, and in fact was given a
         full and irrevocable license to use the photograph in question for allowing the dismissal. 1

                 Given the above, it would be very easy for the Court to conclude that, despite this Court’s
         very specific warning to Mr. Liebowitz that settling with the Defendant would not mean the end
         of the sanctions motion, that was his intent with this settlement.

                Regarding Mr. Liebowitz’s January 13 letter, certain initial points must be made. First,
         the motion itself is for specific violations of multiple Court Orders. This was not a simple
         discovery issue merely between two parties. The Court Ordered the filing of service of process
         within a certain time. That was ignored. The Court Ordered the service of licensing information
         within a certain time. That was ignored. The Court (and the mediation office) Ordered an in
         person mediation to occur. That Order was not only defied, but stories appear to have been
         invented to explain the defiance, requiring a three and a half hour hearing where the stories only
         got more and more preposterous—and of course culminating with the testimony of the mediator,
         1
          I should also note that the agreement does not say that Defendant will bear its own costs and fees, but rather that it
         will not file “further motions for costs and legal fees.” That being said, there was a stipulation on the bearing of
         costs and fees with the filed dismissal with prejudice.


                 Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
                      Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C.
          Case 1:19-cv-06368-JMF Document 55 Filed 01/15/20 Page 2 of 3

January 15, 2020
Page 2


who unwaveringly testified that Mr. Liebowitz’s core excuse was false (and that he did not have
a practice of granting these permissions with Mr. Liebowitz, bur rather, Mr. Liebowitz had a
practice of neither he nor his client showing up).

        Second, the January 13 letter focuses on Fed. R. Civ. P. 16. As is clear from the Motion
(Br. p. 2), the motion was brought pursuant to the Court’s “inherent powers . . . Rules . . . 16 and
41, and under 28 U.S.C. § 1927.”

        In any case, the January 13 letter makes no reference to any case which deals remotely
with the Court’s ability to sanction Mr. Liebowitz due to the settlement. Instead, it cites four
cases, the first two of which are on the general principle of waiver, inapplicable to the issue at
hand. Only one of the other two is from this Circuit, an almost 40-year old case that also does
not have anything to do with a sanctions motion, never mind one that existed prior to settlement,
but rather was a pro se plaintiff moving the court for attorneys’ fees for himself two months after
he settled his case. See Brown v. General Motors Corp., 722 F.2d 1009 (2d Cir. 1983). The
other case cited, a Ninth Circuit case from 1984, similarly does not address the issue at hand
whatsoever: whether the Court has the power to sanction a party after the case is settled and what
form those sanctions can take.

        After failing to cite any materially relevant cases, the January 13 letter makes a massive
leap. Without any reason or case cite, it then claims that, because of the settlement and
Plaintiff’s dismissal of this case, the Court should not even use Defendant’s fees and costs
related to the sanctions motion as a proxy for the monetary portion of the Court’s sanctions
award.

       Frankly, when Mr. Liebowitz requested leave to make the January 13 filing, one would
have presumed he had some case law to support his position. Instead, he has none.

         Furthermore, the majority of the January 13 letter goes to points for which Mr. Liebowitz
received no leave: the amount he should be sanctioned. Plaintiff and Mr. Liebowitz had the
ability to make similar arguments in their response to the sanctions motion and they should not
be permitted to expand upon those arguments now. In any case, the ability to cite a few cases in
history where sanctions for non-compliance with rules were a low amount has little relevance
when dealing with a motion for the violation of multiple Court Orders, and an attorney who has
been sanctioned over and over by this Court, including, among others, sanctions for falsehoods
to the Court (resulting in a referral to the Court’s grievance committee, see Berger v, Imagina
Consulting, Inc., 18-cv-8956-CS) and, still pending in Wisser v. Vox Media, 19-cv-01445-LGS, a
sanctions motion for allegedly forging a client’s signature onto Interrogatory responses.

        The January 13 letter also deals with monetary sanctions only. Respectfully, it is time for
this Court to go well beyond monetary sanctions. Monetary sanctions have done nothing to curb
the behavior that has led to the various sanctions awards. It seems clear that such sanctions are
just viewed as a cost of doing business, leading Mr. Liebowitz to expand his number of filings in
this Court and in others.
          Case 1:19-cv-06368-JMF Document 55 Filed 01/15/20 Page 3 of 3

January 15, 2020
Page 3


        Among the various additional sanctions available to the Court include: the ability to send
this matter to the Court’s grievance committee to be added to the proceedings presumably
already started there from the Berger case; the ability to disbar Mr. Liebowitz from this Court
(while Judge Seibel felt the need to send the issue to the grievance committee, “Courts have long
recognized an inherently authority to suspend or disbar lawyers” In re Snyder, 472 U.S. 634, 643
(1985) (citing cases going back 200 years)); the ability to set requirements and barriers related to
the Liebowitz Law Firm or attorneys working with that law firm filing lawsuits (such as our
recommendation that, to the extent he is allowed to keep practicing, the service of any lawsuit
should include the service of a United States Copyright Office certified copy of the deposit
copies associated with any copyright registration related to the lawsuit); and, to the extent the
Court finds Mr. Liebowitz’s January 8 testimony to have been false, the ability to send the matter
to the U.S. Attorney’s office.

        Finally, this Court is aware of my serious concerns regarding Mr. Usherson’s awareness
of the mediation prior to October 31 and this sanctions motion. I also note that while it is not
entirely clear, it appears Mr. Usherson’s signature on the settlement agreement could be an e-
signature. Given the Court’s concern that settlements such as these may be entered into to avoid
sanctions motions, the Court could consider requiring the in camera production of Mr.
Liebowitz’s communications with Mr. Usherson, to include those making Mr. Usherson aware of
the mediation and the reasons for settlement and Mr. Usherson’s transmittal of the signed
settlement agreement to Mr. Liebowitz.


                                              Respectfully submitted,

                                              s/Brad R. Newberg/
                                              Brad. R. Newberg
                                              Attorney for Defendant Bandshell Artist
                                              Management.
